EXHIBIT 10.1
 
AGREEMENT AND
PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER ("Agreement") is made as of the 28th day of
April, 2015, by and between Simmons First National Corporation, an Arkansas
corporation ("SFNC"), and Ozark Trust and Investment Corporation, a Missouri
corporation ("OTIC").


ARTICLE I
RECITALS
 
Section 1.01                      SFNC.  SFNC has been duly incorporated and is
a validly existing corporation in good standing under the laws of the State of
Arkansas, with its principal executive offices located in Pine Bluff, Arkansas.
SFNC is registered as a financial holding company with the Board of Governors of
the Federal Reserve System ("FRB") under the Bank Holding Company Act of 1956,
as amended (the "BHC Act").  As of the date hereof, SFNC has 60,000,000
authorized shares of Class A common stock, par value $0.01 per share ("SFNC
Stock"), of which 29,834,201 were outstanding as of April 14, 2015, and
40,040,000 authorized shares of preferred stock, par value $0.01, of which
30,852 shares of Senior Non-Cumulative Perpetual Preferred Stock, Series A were
are outstanding, as of April 14, 2015.  SFNC Stock trades on the NASDAQ Global
Select Market under the symbol “SFNC.”
 
Section 1.02                      OTIC.  OTIC has been duly incorporated and is
a validly existing corporation in good standing under the laws of the State of
Missouri, with its principal executive offices located in Springfield,
Missouri.  As of the date hereof, OTIC has 30,000 authorized shares of common
stock, par value $50.00 per share, divided into two classes, 5,500 shares of
Class A Common Stock ("OTIC Class A Stock”), of which 4,500 shares were
outstanding as of April 14, 2015 and 24,500 shares of Class B Common Stock
(“OTIC Class B Stock”) of which 20,777 shares were outstanding as of April 14,
2015, excluding 3,216 shares of OTIC Class B Stock granted as restricted stock
under the OTIC Stock Grant Plan discussed below. (OTIC Class A Stock and the
OTIC Class B Stock may be referred to collectively as “OTIC Stock”). The number
of shares of OTIC Class A Stock and OTIC Class B Stock outstanding shall be
certified by OTIC at the Effective Date and such certified number of shares
outstanding shall be used for all purposes of this Agreement and the
transactions contemplated hereunder.
 
Section 1.03                      OTIC Subsidiary.   Trust Company of the Ozarks
("TCO") has been duly incorporated and is a validly existing non-deposit trust
company in good standing under the laws of the State of Missouri, with its
principal executive offices located in Springfield, Missouri.  As of the date
hereof, TCO has 20,503 authorized shares of common stock, par value $50.00 per
share, divided into two classes, 5,500 shares of Class A Common Stock, of which
5,500 shares were outstanding as of April 14, 2015 and 15,003 shares of Class B
Common Stock of which 13,621 shares were outstanding as of April 14, 2015, no
other class of capital stock being authorized.  All of the outstanding shares of
stock of TCO are owned by OTIC.
 
Section 1.04                      Compensatory Stock Programs.
 
(a)           SFNC has reserved 706,803 shares of SFNC Stock ("SFNC Comp.
Shares") for issuance pursuant to the terms of the stock option and restricted
stock grants under the executive and director stock plans of SFNC ("SFNC Stock
Comp. Plans"), and anticipates requesting its shareholders to approve an
additional incentive plan at its 2015 annual shareholders’ meeting which would
reserve an additional 1,000,000 shares. Options for 286,245 shares have been
granted to various executive officers of SFNC and its subsidiaries and are
currently outstanding.
 
 
 

--------------------------------------------------------------------------------

 
(b)           OTIC has reserved 5,468 shares of OTIC Class B Stock for issuance
pursuant to the Stock Grant Plan of Ozark Trust & Investment Corporation, dated
December 1, 2011 ("OTIC Stock Grant Plan").  As of April 14, 2015, (i)
restricted stock grants for 5,468 shares of OTIC Class B Stock have been granted
under the OTIC Stock Grant Plan, and (ii) of the 3,216 are currently outstanding
and fully vested ("OTIC Stock Grants"). There are no equity awards outstanding
other than the OTIC Stock Grants. No additional equity awards will be granted
under the OTIC Stock Grant Plan.   All OTIC Stock Grants will be exercised prior
to closing.
 
Section 1.05                      Rights; Voting Debt.  Except for (i) the SFNC
Stock Comp. Plans, (ii) the OTIC Stock Grant Plan, and (iii) the transactions
contemplated under this Agreement, neither SFNC nor OTIC has any shares of its
capital stock reserved for issuance, any outstanding option, call or commitment
relating to shares of its capital stock or any outstanding securities,
obligations or agreements convertible into or exchangeable for, or giving any
person any right (including, without limitation, preemptive rights) to subscribe
for or acquire from it, any shares of its capital stock (collectively,
"Rights").  Neither OTIC nor SFNC nor any of their respective subsidiaries have
any bonds, debentures, notes or other indebtedness issued and outstanding,
having the right to vote, or convertible into securities having the right to
vote, on any matters on which shareholders may vote ("Voting Debt").
 
Section 1.06                      Materiality.  Unless the context otherwise
requires, any reference in this Agreement to materiality with respect to either
party shall, as to OTIC, be deemed to be with respect to OTIC and its
subsidiaries taken as a whole, and as to SFNC shall be deemed to be with respect
to SFNC and its subsidiaries, taken as a whole.
 
Section 1.07                      Merger.  The Board of Directors of SFNC and
the Board of Directors of OTIC have each determined that it is desirable and in
the best interests of the corporations and their respective shareholders that
OTIC merge with and into SFNC ("Merger") on the terms and subject to the
conditions set forth in this Agreement.
 
In consideration of their mutual promises and obligations hereunder, and
intending to be legally bound hereby, SFNC and OTIC adopt and make this
Agreement and prescribe the terms and conditions hereof and the manner and basis
of carrying it into effect, which shall be as follows:


ARTICLE II
MERGER
 
Section 2.01                      Merger.  On the Effective Date, as defined in
Section 8.01, OTIC will merge with and into SFNC, with SFNC being the surviving
corporation ("Surviving Corporation"), pursuant to the provisions of, and with
the effects provided in, the Arkansas Business Corporation Act.  At the
Effective Time, the articles of incorporation and bylaws of SFNC, as the
Surviving Corporation, shall be the articles of incorporation and bylaws of SFNC
as in effect immediately prior to the Effective Time; the directors and officers
of SFNC shall be the directors and officers of the Surviving Corporation; SFNC
shall continue to possess all of the rights, privileges and franchises possessed
by it and shall become vested with and possess all rights, privileges and
franchises possessed by OTIC; and SFNC shall be responsible for all of the
liabilities and obligations of OTIC in the same manner as if SFNC had itself
incurred such liabilities or obligations, and the Merger shall not affect or
impair the rights of the creditors or of any persons dealing with SFNC or OTIC.
 
 
2

--------------------------------------------------------------------------------

 
Section 2.02                      Conversion of OTIC Stock.
 
(a)           Definitions.
 
(i)  "Exchange Ratio" shall mean 16.7205 shares of SFNC Stock for each
outstanding share of OTIC Stock, subject to adjustment as provided in Section
2.03.


(ii)   “Merger Consideration” shall mean the number of whole shares of SFNC
Stock, if any, which such holder has the right to receive in respect of the
shares of OTIC Stock so held in accordance with Sections 2.02 and 2.03, plus,
cash, if any, in an amount which such holder has the right to receive in respect
of the shares of OTIC Stock in accordance with Sections 2.02 and 2.03, plus cash
in lieu of fractional shares of SFNC Stock, if any, to which such holder is
entitled pursuant to Section 2.02, plus any dividends or other distributions to
which such holder is entitled pursuant to Section 2.04(c).


(iii)  "Average Closing Price" of SFNC Stock shall be the average of the closing
price per share of SFNC Stock on the NASDAQ Global Select Market (as reported
in The Wall Street Journal or, if not reported thereby, another alternative
source as chosen by SFNC) for the twenty (20) consecutive trading days ending on
and including the tenth (10th) trading day preceding the Effective Date.
 
(iv)  "Minimum Merger Consideration" shall be the sum of (A) the product of (x)
$33.58 multiplied by (y) the number of shares of SFNC Stock to be issued in
exchange for OTIC Stock in the Merger, plus (B) the product of $701.9268
multiplied by the number of shares of OTIC Stock held by banks and bank holding
companies at the Effective Time.
 
(b)           (i)  Subject to the other provisions of this Section 2.02 and
Section 2.03, upon consummation of the Merger at the Effective Time, by virtue
of the Merger each share of OTIC Stock issued and outstanding immediately prior
to the Effective Time held by a bank or a bank holding company, including but
not limited to those entities listed on schedule 2.02(b)  (excluding any
Dissenting Shares, as defined in Section 2.06) shall be converted into the right
to receive in cash the sum of $701.9268 per share of OTIC Stock held.
 
(ii) Subject to the other provisions of this Section 2.02 and Section 2.03, upon
consummation of the Merger at the Effective Time, by virtue of the Merger each
share of OTIC Stock issued and outstanding immediately prior to the Effective
Time held by any shareholder other a than a bank or a bank holding company
(excluding any Dissenting Shares, as defined in Section 2.06) shall be converted
into the right to receive that number of shares of SFNC Stock as shall equal the
Exchange Ratio.
 
 
3

--------------------------------------------------------------------------------

 
(iii) All shares of OTIC Stock shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each
Certificate, as defined in Section 2.04, previously evidencing any such shares
shall thereafter represent the right to receive the Merger Consideration.  The
holders of Certificates previously evidencing shares of OTIC Stock, outstanding
immediately prior to the Effective Time, shall cease to have any rights with
respect to such shares of OTIC Stock except as otherwise provided herein or by
law.  Such Certificates previously evidencing shares of OTIC Stock, if held by a
bank or bank holding company, shall be exchanged for the payment of  cash and
such Certificates previously evidencing shares of OTIC Stock, if held by other
shareholders, shall be exchanged for (i) certificates evidencing whole shares of
SFNC Stock issued in consideration therefor (ii) cash in lieu of fractional
shares as set forth below and (iii) any cash payable pursuant to Section
2.03(c), upon the surrender of such Certificates in accordance with the
provisions of Section 2.04, without interest.  No fractional shares of SFNC
Stock shall be issued, and, in lieu thereof, each holder of OTIC Stock upon
surrender of a Certificate for exchange hereunder shall be paid an amount in
cash, without interest, rounded to the nearest cent, determined by multiplying
(a) the Average Closing Price by ­(b) the fractional interest in SFNC Stock to
which such holder would otherwise be entitled.


    (c)           Each share of OTIC Stock held in the treasury of OTIC and each
share of OTIC Stock owned by any direct or indirect wholly owned subsidiary of
OTIC immediately prior to the Effective Time shall be canceled and extinguished
without any conversion thereof and no payment shall be made with respect
thereto.
 
Section 2.03.                         Adjustment to Computation of Merger
Consideration.
 
(a)           The aggregate number of shares of SFNC Stock to be exchanged for
each share of OTIC Stock shall be adjusted appropriately to reflect any change
in the number of shares of SFNC Stock by reason of any stock dividends or
splits, reclassification, recapitalization or conversion with respect to SFNC
Stock, received or to be received by holders of SFNC Stock, when the record date
or payment occurs prior to the Effective Time.  No adjustment of the Exchange
Ratio shall occur by reason of issuance of (i) any SFNC Comp. Shares under the
SFNC Stock Comp. Plans, (ii) the issuance of any SFNC stock in any other merger
or other acquisition transaction or (iii) the issuance of any SFNC Stock for
cash in a public or private stock offering.
 
(b)           (i) The aggregate number of shares of SFNC Stock to be exchanged
for each share of OTIC Stock shall be adjusted appropriately to reflect any
change in the number of shares of OTIC Stock by reason of any stock dividends or
splits, reclassification, recapitalization or conversion with respect to OTIC
Stock, received or to be received by holders of OTIC Stock, when the record date
or payment occurs prior to the Effective Time.  The Exchange Ratio set forth in
Section 2.02 (a) above is based upon 28,493 shares of OTIC Stock outstanding,
consisting of 8,200 shares of OTIC Stock held by banks or bank holding companies
and 20,293 shares held by other persons, all as of the Effective Time. If the
number of outstanding shares of OTIC Stock, the number of shares of OTIC Stock
held by banks or bank holding companies, or the number of shares of stock held
by others outstanding and in effect, as of the Effective Time, differs from the
foregoing, then the Exchange Ratio shall mean the number (computed to four
decimal places) that shall equal the quotient of (A) $20,000,000 less the
product of (i) the number of shares held by banks or bank holdings companies
multiplied by (ii) $701.9268 divided by (B) $41.98 and further divided by (C)
the number of shares of OTIC stock held by persons other than banks and bank
holding companies outstanding and in effect, as of the Effective Time.
 
 
4

--------------------------------------------------------------------------------

 
 (c)           In the event (i) the Average Closing Price of SFNC Stock shall be
less than $33.58; and (ii) the difference between:


the percentage change of (A) $40.044 (the average of the closing price of the
PowerShares KBW Regional Banking Portfolio ("KBWR") for the twenty
(20) consecutive trading days ending on and including March 3, 2015 and (B) the
average of the closing price of the KBWR (as reported in The Wall Street
Journal or, if not reported thereby, another alternative source as chosen by
SFNC) for the twenty (20) consecutive trading days ending on and including the
tenth (10th) trading day preceding the Effective Date,


and
the percentage change of (Y) $39.012 (the average of the closing price of SFNC
Stock for the twenty (20) consecutive trading days ending on and including March
3, 2015) and (Z) the Average Closing Price


is greater than twenty percent (20%),


then OTIC may give notice of its intent to terminate this Agreement as provided
in Section 7.01(e) hereof; subject to SFNC’s right, in its sole and absolute
discretion, to maintain the Exchange Ratio and opt to pay an amount of cash so
that, as a result of such adjustment, the Merger Consideration, based on the
Average Closing Price, shall be no less than the Minimum Merger
Consideration.  If SFNC elects to make the SFNC Walkaway Counter Offer (as
defined in Section 7.01(e)), it shall give prompt written notice to OTIC of such
election (the "Walkaway Counter Offer Notice").  The Walkaway Counter Offer
Notice, if given, shall set forth the amount of the cash to be paid and shall
include a calculation of the adjusted Merger Consideration.


(d)           Upon the occurrence of any adjustment pursuant to this
Section 2.03, any references in this Agreement to any defined term whose
calculation is affected by such adjustment shall thereafter be deemed to refer
to the defined term as calculated after giving effect to such adjustment.
 
Section 2.04                      Exchange of Certificates.
 
(a)           Promptly after the Effective Time, SFNC shall deposit, or shall
cause to be deposited, with Computershare ("Transfer Agent"), for the benefit of
the holders of shares of OTIC Stock, for exchange in accordance with this
Article II, through the Transfer Agent, (i) certificates evidencing a number of
shares of SFNC Stock equal to the sum of the shares of SFNC required to be
issued as Merger Consideration to the shareholders of OTIC, (ii) cash in the
amount of $5,760,000.00 (“Cash Merger Consideration Fund”) and (iii) cash in the
amount of $2,500.00 ("Fractional Share Fund").  In the event the initial sum
deposited into the Cash Merger Consideration Fund or the Fractional Share Fund
is insufficient to satisfy all payments required to be paid from such fund, then
SFNC shall immediately deposit funds to remedy such deficiency.
 
 
5

--------------------------------------------------------------------------------

 
(b)           Promptly after the Effective Time, SFNC will instruct the Transfer
Agent to mail to each holder of record of a certificate or certificates which
immediately prior to the Effective Time evidenced outstanding shares of OTIC
Stock (other than Dissenting Shares) ("Certificates"), (i) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon proper delivery of the
Certificates to the Exchange Agent and shall be in such form and have such other
provisions as SFNC may reasonably specify) and (ii) instructions for use in
effecting the surrender of the Certificates in exchange for certificates
evidencing shares of SFNC Stock and any cash payable hereunder. Upon surrender
of a Certificate for cancellation to the Exchange Agent together with such
letter of transmittal, duly executed, and such other customary documents as may
be reasonably required pursuant to such instructions, the holder of such
Certificate, if a bank or bank holding company, shall be entitled to receive in
exchange therefor cash in accordance with Section 2.02 and if the holder is
other than a bank or bank holding company, the holder shall be entitled to
receive in exchange therefor (A) certificates evidencing that number of whole
shares of SFNC Stock which such holder has the right to receive in respect of
the shares of OTIC Stock formerly evidenced by such Certificate in accordance
with Section 2.02, (B) cash in lieu of fractional shares of SFNC Stock to which
such holder is entitled pursuant to Section 2.02, (C) any cash payable pursuant
to Section 2.03(c), and (D) any dividends or other distributions to which such
holder is entitled pursuant to Section 2.04(c) and the Certificate so
surrendered shall forthwith be canceled.  In the event of a transfer of
ownership of shares of OTIC Stock which is not registered in the transfer
records of OTIC, a certificate evidencing the proper number of shares of SFNC
Stock may be issued and/or cash paid in accordance with this Article II to a
transferee if the Certificate evidencing such shares of OTIC Stock is presented
to the Exchange Agent, accompanied by all documents required to evidence and
effect such transfer and by evidence that any applicable stock transfer taxes
have been paid.  Until surrendered as contemplated by this Section 2.04, each
Certificate shall be deemed at any time after the Effective Time to evidence
only the right to receive upon such surrender the Merger Consideration.


(c)           No dividends or other distributions declared or made after the
Effective Time with respect to SFNC Stock with a record date after the Effective
Time shall be paid to the holder of any unsurrendered Certificate with respect
to the shares of SFNC Stock evidenced thereby, and no other part of the Merger
Consideration shall be paid to any such holder, until the holder of such
Certificate shall surrender such Certificate. The holder of an unsurrendered
Certificate entitled to receive shares of SFNC Stock shall be entitled to
receive the amount of dividends or other distributions with a record date after
the Effective Time theretofore paid with respect to such whole shares of SFNC
Stock, and, at the appropriate payment date, the amount of dividends or other
distributions, with a record date after the Effective Time but prior to
surrender and a payment date occurring after surrender, payable with respect to
such whole shares of SFNC Stock.  No interest shall be paid on the Merger
Consideration.


(d)           All shares of SFNC Stock issued and cash paid in accordance with
the terms hereof shall be deemed to have been issued or paid in full
satisfaction of all rights pertaining to such shares of OTIC Stock.
 
 
6

--------------------------------------------------------------------------------

 
(e)           Any portion of the Fractional Share Fund which remains
undistributed to the holders of OTIC Stock on the date six months following the
Effective Time shall be delivered to SFNC, upon demand, and any holders of OTIC
Stock who have not theretofore complied with this Article II shall thereafter
look directly to SFNC for the Merger Consideration to which they are entitled.
 
(f)           SFNC shall not be liable to any holder of shares of OTIC Stock for
any Merger Consideration, whether shares of SFNC Stock, cash or dividends or
distributions with respect to SFNC Stock, delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law.
 
(g)           SFNC shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any holder of
shares of OTIC Stock such amounts as SFNC is required to deduct and withhold
with respect to the making of such payment under the Internal Revenue Code of
1986, as amended (the "Code"), or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld by SFNC, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the shares of OTIC Stock in respect of which such deduction and
withholding was made by SFNC.
 
Section 2.05                      Stock Transfer Books.  At the Effective Time,
the stock transfer books of OTIC shall be closed and there shall be no further
registration of transfers of shares of OTIC Stock thereafter on the records of
OTIC. On or after the Effective Time, any Certificates for OTIC Stock presented
to the Transfer Agent or SFNC for any reason shall be converted into the Merger
Consideration.
 
Section 2.06                      Dissenting Shares.  Notwithstanding any other
provisions of this Agreement to the contrary, shares of OTIC Stock that are
outstanding immediately prior to the Effective Time and which are held by
shareholders who shall have not voted in favor of the Merger or consented
thereto in writing and who shall have demanded properly in writing appraisal for
such shares (collectively, the "Dissenting Shares") in accordance with Section
351.455 of the Revised Missouri Statutes shall not be converted into or
represent the right to receive the  Merger Consideration.  Such shareholders
shall be entitled to receive payment of the fair value of such shares of OTIC
Stock held by them in accordance with the provisions of such statute, except
that all Dissenting Shares held by shareholders who shall have failed to perfect
or who effectively shall have withdrawn or lost their rights to judicial
determination of the value of the shares of OTIC Stock under such statute shall
have been converted into and to have become exchangeable, as of the Effective
Time, for the right to receive, without any interest thereon, the Merger
Consideration, as if such shares of OTIC Stock, upon surrender, in the manner
provided in Section 2.04, of the Certificate or Certificates that formerly
evidenced such shares of OTIC Stock.
 
Section 2.07                      Lost OTIC Stock Certificates.  In the event
any Certificate for OTIC Stock shall have been lost, stolen or destroyed, upon
receipt of appropriate evidence as to such loss, theft or destruction and to the
ownership of such Certificate by the person claiming such Certificate to be
lost, stolen or destroyed and the receipt by SFNC of appropriate and customary
indemnification, SFNC will issue in exchange for such lost, stolen or destroyed
Certificate, a certificate of shares of SFNC Stock and the cash payment, if any,
deliverable in respect thereof as determined in accordance with this Article II.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE III
ACTIONS PENDING MERGER
 
Section 3.01                      Required Actions Pending Merger.  OTIC hereby
covenants and agrees with SFNC that prior to the Effective Time, unless the
prior written consent of SFNC shall have been obtained, and except as otherwise
contemplated herein, OTIC will and will cause each of its subsidiaries to:
 
(a)           upon the direction of SFNC, give all required notices, make all
necessary amendments and cause its Board of Directors to adopt resolutions: (i)
to the extent permissible under applicable law, amending the contribution
formula and benefit provisions of the Trust Company of the Ozarks 401(k) Plan to
be comparable to the SFNC 401(k) Plan to be effective at the Effective Time and
(ii) terminating the Trust Company of the Ozarks 401(k) Plan to be effective on
December 31, 2015, to pay any and all termination, early withdrawal penalties or
similar fees with respect to the termination of the plan;
 
 (b)           use commercially reasonable efforts to preserve intact their
business organization and assets, maintain their rights and franchises, retain
the services of their officers and key employees, except that they shall have
the right to lawfully terminate the employment of any officer or key employee if
such termination is in accordance with OTIC’s existing employment procedures;
 
(c)           use commercially reasonable efforts to maintain and keep their
properties in as good repair and condition as at present, except for
depreciation due to ordinary wear and tear;
 
(d)           use commercially reasonable efforts to keep in full force and
effect insurance and bonds comparable in amount and scope of coverage to that
now maintained;
 
(e)           perform in all material respects all obligations required to be
performed by them under all material contracts, leases, and documents relating
to or affecting their assets, properties, and business; and
 
(f)           give SFNC notice of all meetings of the board of directors of OTIC
and each of its subsidiaries, allow SFNC to have a non-voting representative at
each such meeting in person or telephonically, provided, however, such
representative shall be subject to exclusion from any portion of any such
meeting during any discussion or action concerning the Merger or to the extent
that OTIC’s legal counsel advises the OTIC directors that permitting SFNC’s
presence would constitute a breach of their fiduciary, regulatory or
legal  duties or requirements, and provide SFNC with all written materials and
communications provided to the directors in connection with such meetings;
provided, however, such written materials and communications shall be subject to
redaction to the extent that OTIC’s legal counsel advises the OTIC directors
that permitting SFNC’s access to such materials and communications would
constitute a breach of their fiduciary, regulatory or legal duties or
requirements.
 
Section 3.02                      Prohibited Actions Pending Merger.  Except as
specifically contemplated by this Agreement, or as disclosed in OTIC's
Disclosure Letter (as hereafter defined), from the date hereof until the earlier
of the termination of the Agreement or the Effective Time, OTIC shall not do,
and OTIC will cause each of its subsidiaries not to do, without the prior
written consent of SFNC, any of the following:
 
 
8

--------------------------------------------------------------------------------

 
(a)           (i)  make, declare or pay any dividend on OTIC Stock, other than
dividends consistent with historic practices or declare or make any distribution
on, or directly or indirectly combine, redeem, reclassify, purchase or otherwise
acquire, any share of its capital stock (other than in a fiduciary capacity) or
authorize the creation or issuance of or issue or sell or permit any subsidiary
to issue or sell any additional shares of OTIC Stock (other than shares of OTIC
stock issued upon exercise of options  or warrants previously granted under the
OTIC Stock Grant Plan) or the capital stock of any subsidiary, or any options,
warrants, calls or commitments relating to its capital stock or the capital
stock of any subsidiary, or any securities, obligations or agreements
convertible into or exchangeable for, or giving any person any right to
subscribe for or acquire, shares of its capital stock or the capital stock of
any of its subsidiaries;
 
(b)           hire any additional staff, except for (i) personnel hired at an
hourly rate to fill vacancies, (ii) salaried non-executive officers positions
that are replacements, or (iii) for seasonal part time staff, in accordance with
past practices;
 
(c)           enter into or permit any subsidiary to enter into any employment
contracts with, pay any bonus to, or increase the rate of compensation of, any
of its directors, officers or employees, except in the ordinary course of
business consistent with the past practice or existing plans and agreements;
 
(d)           except as directed by SFNC consistent with the terms of this
Agreement, enter into or modify or permit any subsidiary to enter into or modify
(except as may be required by applicable law and except for the renewal of any
existing plan or arrangement in the ordinary course of business consistent with
past practice) any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting, bonus, group insurance or
other employee benefit, incentive or welfare contract, plan or arrangement, or
any trust agreement related thereto, in respect of any of its directors,
officers or other employees;
 
(e)           except as contemplated by Section 5.01(l), substantially modify
the manner in which it and its subsidiaries have heretofore conducted their
business, taken as a whole, or amend its charter or by-laws;
 
(f)           except in the ordinary course of business, acquire any assets or
business or take any other action, that considered as a whole is material to
OTIC on a consolidated basis, other than as set forth in section 3.02(f) of
OTIC's Disclosure Letter;
 
(g)           except in their fiduciary capacities, purchase any shares of SFNC
Stock;
 
(h)           except as contemplated by Section 5.01(l), change any method of
accounting in effect at December 31, 2014, or change any method of reporting
income or deductions for federal income tax purposes from those employed in the
preparation of the federal income tax returns for the taxable year ending
December 31, 2014, except as may be required by law or generally accepted
accounting principles;
 
 
9

--------------------------------------------------------------------------------

 
(i)           knowingly take any action which would or is reasonably likely to
(i) adversely affect the ability of either of SFNC or OTIC to obtain any
necessary approvals of governmental authorities required for the transactions
contemplated hereby; (ii) adversely affect OTIC’s ability to perform its
covenants and agreements under this Agreement; or (iii) result in any of the
conditions to the Merger set forth herein not being satisfied;
 
(j)           sell or dispose of any fixed assets of OTIC or its subsidiaries
having a book value in excess of $25,000;
 
(k)           terminate any lease on fixed assets currently in use by OTIC or
its subsidiaries or which would cause OTIC or its subsidiaries to incur costs,
expenses or charges related to the termination in excess of $25,000;  or
 
(l)           directly or indirectly agree to take any of the foregoing actions.
 
Section 3.03                      Conduct of OTIC to Date.  Except as
contemplated by this Agreement or as disclosed in OTIC’s Disclosure Letter (as
hereafter defined) delivered to SFNC contemporaneously with the execution and
delivery of this Agreement, from and after December 31, 2014 through the date of
this Agreement:
 
(a)           OTIC and TCO have carried on their respective businesses in the
ordinary and usual course consistent with past practices,
 
(b)           neither OTIC nor TCO has issued or sold any capital stock (other
than stock issued under the OTIC Stock Grant Plan) or issued or sold any
corporate debt securities which would be classified as long term debt on the
balance sheet of OTIC or TCO,
 
(c)           OTIC has not declared, set aside, or paid any cash or stock
dividend or distribution in respect of its capital stock,
 
(d)           neither OTIC nor TCO has incurred any material obligation or
liability (absolute or contingent) or mortgaged, pledged, or subjected to lien,
claim, security interest, charge, encumbrance or restriction any of its assets
or properties, except for obligations or liabilities incurred in the ordinary
course of business, or in conjunction with this Agreement,
 
(e)           neither OTIC nor TCO has discharged or satisfied any material
lien, mortgage, pledge, claim, security interest, charges, encumbrance, or
restriction or paid any material obligation or liability (absolute or
contingent), other than in the ordinary course of business,
 
(f)           neither OTIC nor TCO has sold, assigned, transferred, leased,
exchanged, or otherwise disposed of any of its properties or assets other than
for a fair consideration in the ordinary course of business,
 
(g)           neither OTIC nor TCO increased the rate of compensation of, or
paid any bonus to, any of its directors, officers, or other employees, except
merit or promotion increases, in accordance with existing policy; entered into
any new, or amended or supplemented any existing, employment, management,
consulting, deferred compensation, severance, or other similar contract;
adopted, entered into, terminated, amended or modified any employee benefit plan
in respect of any of present or former directors, officers or other employees;
or agreed to do any of the foregoing,
 
 
10

--------------------------------------------------------------------------------

 
(h)           neither OTIC nor TCO has suffered any material damage,
destruction, or loss, whether as the result of flood, fire, explosion,
earthquake, accident, casualty, labor trouble, requisition or taking of property
by any government or any agency of any government, windstorm, embargo, riot, act
of God, or other casualty or event or otherwise, whether or not covered by
insurance,
 
(i)           neither OTIC nor TCO has entered into any transaction, contract,
or commitment outside the ordinary course of its business,
 
(j)           neither OTIC nor TCO has entered, or agreed to enter, into any
agreement or arrangement granting any preferential right to purchase any of its
material assets, properties or rights or requiring the consent of any party to
the transfer and assignment of any such material assets, properties or rights,
 
(k)           there has not been any change in the method of accounting or
accounting practices of OTIC or any of its subsidiaries, and
 
(l)           OTIC and TCO have kept all records substantially in accordance
with its record retention policy and has not received any comment, notice or
criticism by any regulatory agency which would lead a reasonable person to
believe that such policy is not substantially in compliance with regulatory and
statutory requirements and customary industry standards and have retained such
records for the periods required by its policy.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.01                      Representations and Warranties.  Except as
disclosed by OTIC or SFNC, as appropriate in their respective Disclosure Letters
("Disclosure Letter") to be delivered to each other contemporaneously with the
execution and delivery of this Agreement, SFNC, for itself and its subsidiaries,
to the extent applicable to such subsidiaries, represent and warrant to OTIC,
and, OTIC, for itself and TCO, to the extent applicable to TCO, represent and
warrant to SFNC, that:
 
(a)           The facts set forth in Article I of this Agreement with respect to
it are true and correct.
 
(b)           All of the outstanding shares of capital stock of it and its
subsidiaries are duly authorized, validly issued and outstanding, fully paid and
non-assessable, and are subject to no preemptive rights.
 
(c)           Each of it and its subsidiaries has the power and authority, and
is duly qualified in all jurisdictions, except for such qualifications the
absence of which will not have a Material Adverse Effect (as hereinafter
defined) where such qualification is required, to carry on its business as it is
now being conducted and to own all its material properties and assets, and it
has all federal, state, local, and foreign governmental authorizations necessary
for it to own or lease its properties and assets and to carry on its business as
it is now being conducted, except for such powers and authorizations the absence
of which, either individually or in the aggregate, would not have a Material
Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
(d)           The shares of capital stock of each of its subsidiaries are owned
by it free and clear of all liens, claims, encumbrances and restrictions on
transfer and there are no Rights with respect to such capital stock, except as
shown on Section 4.01(d) of its Disclosure Letter.
 
(e)           The Boards of Directors of SFNC and OTIC have, by all appropriate
action, approved this Agreement and the Merger.  Subject to the receipt of
approval of the OTIC shareholders, and subject to receipt of any required
regulatory approvals, this Agreement is a valid and binding agreement of it
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 
(f)           The execution, delivery and performance of this Agreement by it
does not, and the consummation of the transactions contemplated hereby by it
will not, constitute (i) a breach or violation of, or a default under, any law,
rule or regulation or any judgment, decree, order, governmental permit or
license, or agreement, indenture or instrument of it or its subsidiaries or to
which it or its subsidiaries (or any of their respective properties) is subject,
which breach, violation or default is reasonably likely to have a material
adverse effect on the condition, financial or otherwise, properties, results of
operations or business of it and its subsidiaries, taken as a whole or on its
ability to perform its obligations hereunder and to consummate the transactions
contemplated hereby ("Material Adverse Effect"), or (ii) a breach or violation
of, or a default under, the articles of incorporation, charter or by-laws of it
or any of its subsidiaries. The consummation of the transactions contemplated
hereby will not require any consent or approval under any such law, rule,
regulation, judgment, decree, order, governmental permit or license or the
consent or approval of any other party to any such agreement, indenture or
instrument, other than the required approvals of applicable regulatory
authorities referred to in Section 6.01(b) and (c) and the approval of the
shareholders of OTIC referred to in Section 4.01(e) and any consents and
approvals the absence of which will not have a Material Adverse Effect.
 
(g)           In the case of SFNC:
 
(i)           As of their respective dates, neither its Annual Report on Form
10-K for the fiscal year ended December 31, 2014, nor any other document filed
subsequent to December 31, 2014 under the Securities Exchange Act of 1934, as
amended ("Exchange Act"), or the Securities Act of 1933, as amended ("Securities
Act"), each in the form, including exhibits, filed with the SEC, and the
Statements of Condition filed on behalf of its subsidiaries with the state and
federal banking agencies during 2012, 2013, 2014 and 2015, (collectively, the
"SFNC Reports"), contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  SFNC has filed with the SEC all reports and other
documents required to be filed by it under the Exchange Act and each such report
and other document complied at the time filed in all material respects with the
applicable requirements of the Exchange Act and the regulations promulgated
thereunder.
 
 
12

--------------------------------------------------------------------------------

 
(ii)           Each of the financial statements in or incorporated by reference
into the SFNC Reports, including the related notes and schedules, fairly
presents the financial position of the entity or entities to which it relates as
of its date and each of the statements of operations and retained earnings and
of cash flow and changes in financial position or equivalent statements in or
incorporated by reference into the SFNC Reports, including any related notes and
schedules, fairly presents the results of operations, retained earnings and cash
flows and changes in financial position, as the case may be, of the entity or
entities to which it relates for the periods set forth therein, subject, in the
case of unaudited interim statements or reports to normal year-end audit
adjustments that are not material in amount or effect, in each case in
accordance with generally accepted accounting principles applicable to bank
holding companies consistently applied during the periods involved, except as
may be noted therein.
 
(iii)           It has no material obligations or liabilities, contingent or
otherwise, except as disclosed in the SFNC Reports, and its consolidated
allowance for loan and lease losses, as shown on its most recent balance sheet
or statement of condition contained in the SFNC Reports was adequate, as of the
date thereof, within the meaning of generally accepted accounting principles and
safe and sound banking practices to absorb reasonably expected losses in the
loan portfolio of its subsidiaries.
 
(h)           In the case of OTIC:
 
(i)           Its audited financial statements for the fiscal year ended
December 31, 2014 ("OTIC Audited Financial Statements"), including the related
notes and schedules, fairly present the financial position of the entity or
entities to which it relates as of its date and each of the statements of
operations and retained earnings or equivalent statements in the OTIC Audited
Financial Statements, including any related notes and schedules, fairly present
the results of operations and retained earnings, as the case may be, of the
entity or entities to which it relates for the periods set forth therein in each
case in accordance with generally accepted accounting principles consistently
applied during the periods involved, except as may be noted therein.
 
(ii)           The Trust Company Consolidated Reports of Condition and Income
filed with the State of Missouri Division of Finance during 2012, 2013, 2014 and
2015 (the "OTIC Statements" and together with the OTIC Audited Financial
Statements, the "OTIC Reports," and the OTIC Reports together with the SFNC
Reports, the "Reports") were prepared in material compliance with the
instructions therefor and are not known by OTIC management to contain any
material errors or misstatements.
 
(iii)           The unaudited monthly financial reports of OTIC and its
subsidiaries prepared subsequent to December 31, 2014 fairly present the results
of operations and the financial conditions of the entity or entities to which it
relates, except that the financial reports do not contain any and all footnotes
required by generally accepted accounting principles and are subject to normal
year-end adjustments that are not material in amount or effect.
 
(iv)           It has no material obligations or liabilities, contingent or
otherwise, not disclosed in the OTIC Reports or any subsequent unaudited monthly
interim financial statements of TCO or OTIC.
 
 
13

--------------------------------------------------------------------------------

 
(i)           Since December 31, 2014, in the case of SFNC and OTIC there has
been no material adverse change in the financial condition of either SFNC and
its subsidiaries, taken as a whole, or OTIC and its subsidiaries, taken as a
whole.
 
(j)           All material federal, state, local, and foreign tax returns
required to be filed by or on behalf of it or any of its subsidiaries have been
timely filed or requests for extensions have been timely filed and any such
extension shall have been granted and not have expired, and all such returns
filed are complete and accurate in all material respects.  All taxes shown on
returns filed by it have been paid in full or adequate provision has been made
for any such taxes on its balance sheet in accordance with generally accepted
accounting principles. As of the date of this Agreement, there is no audit
examination, deficiency, or refund litigation with respect to any taxes of it
that would result in a determination that would have a Material Adverse Effect.
All taxes, interest, additions, and penalties due with respect to completed and
settled examinations or concluded litigation relating to it have been paid in
full or adequate provision has been made for any such taxes on its balance sheet
in accordance with generally accepted accounting principles.  It has not
executed an extension or waiver of any statute of limitations on the assessment
or collection of any material tax due that is currently in effect.
 
(k)           (i)  No material litigation, proceeding or controversy before any
court or governmental agency is pending, and there is no pending claim, action
or proceeding against it or any of its subsidiaries, which in its reasonable
judgment is likely to have a Material Adverse Effect or to prevent consummation
of the transactions contemplated hereby, and, to the best of its knowledge, no
such litigation, proceeding, controversy, claim or action has been threatened or
is contemplated, and (ii) neither it nor any of its subsidiaries is subject to
cease and desist order, written agreement or memorandum of understanding with,
or a party to any commitment letter or similar undertaking to, or is subject to
any order or directive by, or is a recipient of any extraordinary supervisory
letter from, or has adopted any board resolutions at the request of, federal or
state governmental authorities charged with the supervision or regulation of
banks, trust companies or bank holding companies or engaged in the insurance of
bank deposits ("Bank Regulators"), nor has it been advised by any Bank Regulator
that it is contemplating issuing or requesting, or is considering the
appropriateness of issuing or requesting, any such order, directive, written
agreement, memorandum of understanding, extraordinary supervisory letter,
commitment letter, board resolution or similar understanding.
 
(l)           Except for this Agreement, and arrangements made in the ordinary
course of business, neither OTIC nor TCO is bound by any material contract, as
defined in Item 601(b)(10)(i) and (ii) of Regulation S-K, to be performed after
the date hereof that has not been disclosed to SFNC.
 
(m)           All employee benefit plans, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 ("ERISA"), that cover any of its
or its subsidiaries' employees, comply in all material respects with all
applicable requirements of ERISA, the Code and other applicable laws; neither it
nor any of its subsidiaries has engaged in a prohibited transaction (as defined
in Section 406 of ERISA or Section 4975 of the Code) with respect to any such
plan which is likely to result in any material penalties or taxes under Section
502(i) of ERISA or Section 4975 of the Code; no material liability to the
Pension Benefit Guaranty Corporation has been or is expected by it or them to be
incurred with respect to any such plan which is subject to Title IV of ERISA
("pension plan"), or with respect to any single-employer plan (as defined in
Section 4001(a)(15) of ERISA) currently or formerly maintained by it, them or
any entity which is considered one employer with it under Section 4001 of ERISA
or Section 414 of the Code; no pension plan had an accumulated funding
deficiency, as defined in Section 302 of ERISA (whether or not waived), as of
the last day of the end of the most recent plan year ending prior to the date
hereof; the fair market value of the assets of each pension plan exceeds the
present value of the benefit liabilities, as defined in Section 4001(a)(16) of
ERISA, under such pension plan as of the end of the most recent plan year with
respect to the respective plan ending prior to the date hereof, calculated on
the basis of the actuarial assumptions used in the most recent actuarial
valuation for such pension plan as of the date hereof; no notice of a reportable
event, as defined in Section 4043 of ERISA, for which the 30-day reporting
requirement has not been waived has been required to be filed for any pension
plan within the 12-month period ending on the date hereof; neither it nor any of
its subsidiaries has provided, or is required to provide, security to any
pension plan pursuant to Section 401(a)(29) of the Code; it and its subsidiaries
have not contributed to a multiemployer plan, as defined in Section 3(37) of
ERISA, on or after September 26, 1980; and it and its subsidiaries do not have
any obligations for retiree health and life benefits under any benefit plan,
contract or arrangement.


 
14

--------------------------------------------------------------------------------

 
 (n)           Each of it and its subsidiaries has good title to its properties
and assets, other than property as to which it is lessee, free and clear of any
liens, security interests, claims, charges, options or other encumbrances not
set forth in its Reports, except such defects in title which would not, in the
aggregate, have a Material Adverse Effect and in the case of OTIC substantially
all of the buildings and equipment in regular use by OTIC and each of its
subsidiaries have been reasonably maintained and are in good and serviceable
condition, reasonable wear and tear excepted.
 
(o)           It knows of no reason why the regulatory approvals referred to in
Sections 6.01(b) and (c) should not be obtained without the imposition of any
condition of the type referred to in the proviso following Sections 6.01(b) and
(c).
 
(p)           It and each of its subsidiaries have all permits, licenses,
certificates of authority, orders, and approvals of, and have made all filings,
applications, and registrations with, federal, state, local, and foreign
governmental or regulatory bodies that are required in order to permit it to
carry on its business as it is presently conducted and the absence of which
would have a Material Adverse Effect; all such permits, licenses, certificates
of authority, orders, and approvals are in full force and effect, and to the
best knowledge of it no suspension or cancellation of any of them is threatened.
 
(q)           In the case of SFNC, the shares of SFNC Stock to be issued
pursuant to this Agreement, when issued in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable and subject to no preemptive rights.
 
(r)           Neither it nor any of its subsidiaries is a party to, or is bound
by, any collective bargaining agreement, contract, or other agreement or
understanding with a labor union or labor organization, nor is it or any of its
subsidiaries the subject of a proceeding asserting that it or any such
subsidiary has committed an unfair labor practice or seeking to compel it or
such subsidiary to bargain with any labor organization as to wages and
conditions of employment, nor is there any strike or other labor dispute
involving it or any of its subsidiaries pending or threatened.
 
 
15

--------------------------------------------------------------------------------

 
(s)           Except for the retention of Keefe, Bruyette & Woods, Inc. by OTIC,
neither OTIC nor any of its subsidiaries, nor any of their respective officers,
directors, or employees, has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions, or
finder’s fees, and no broker or finder has acted directly or indirectly for it
or any of its subsidiaries, in connection with this Agreement or the
transactions contemplated hereby.
 
(t)           The information to be supplied by it for inclusion in (i) the
Registration Statement on Form S-4 and/or such other form(s) as may be
appropriate to be filed under the Securities Act, with the SEC by SFNC for the
purpose of, among other things, registering the SFNC Stock to be issued to the
shareholders of OTIC in the Merger ("Registration Statement"), or (ii) the proxy
statement(s) to be distributed in connection with meeting of shareholders of
OTIC to vote upon this Agreement, as amended or supplemented from time to time
("Proxy Statement"), and together with the prospectus included in the
Registration Statement, as amended or supplemented from time to time, ("Proxy
Statement/Prospectus") will not at the time such Registration Statement becomes
effective, and in the case of the Proxy Statement/Prospectus at the time it is
mailed and at the time of the meeting of shareholders contemplated under this
Agreement, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.
 
(u)           For purposes of this section, the following terms shall have the
indicated meaning:
 
"Environmental Law" means any federal, state or local laws statute, ordinance,
rule, regulation, code, license, permit, authorization, approval, consent,
order, judgment, decree, injunction or agreement with any governmental entity
relating to (i) the protection, preservation or restoration of the environment
(including, without limitation, air, water vapor, surface water, groundwater,
drinking water supply, surface soil, plant and animal life or any other natural
resource), and/or (ii) the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of Hazardous Substances.  The term Environmental Law includes without limitation
(i) the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. 9601, et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. 6901, et seq., the Clean Air Act, as amended, 42 U.S.C. 7401,
et seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C. 1251, et
seq., the Toxic Substances Control Act, as amended, 15 U.S.C. 9601, et seq., the
Emergency Planning and Community Right to Know Act, 42 U.S.C. 11001, et seq.,
the Safe Drinking Water Act, 42 U.S.C. 300f, et seq., all comparable state and
local laws, and (ii) any common law, including without limitation common law
that may impose strict liability, that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Substance.
 
"Hazardous Substance" means any substance presently listed, defined, designated
or classified as hazardous, toxic, radioactive or dangerous, or otherwise
regulated, under any Environmental Law, whether by type or by quantity,
including any material containing any such substance as a component. Hazardous
Substances include without limitation petroleum or any derivative or by-product
thereof, asbestos, radioactive material, and polychlorinated biphenyls.
 
 
16

--------------------------------------------------------------------------------

 
"Properties Owned" means those properties owned or operated by SFNC or OTIC or
any of their subsidiaries.
 
(i)  To the best knowledge of it and its subsidiaries, neither it nor any of its
subsidiaries has been or is in violation of or liable under any Environmental
Law, except any such violations or liabilities which would not reasonably be
expected to singly or in the aggregate have a Material Adverse Effect;
 
(ii)  To the best knowledge of it and its subsidiaries, none of the Properties
Owned by it or its subsidiaries has been or is in violation of or liable under
any Environmental Law, except any such violations or liabilities which singly or
in the aggregate will not have a Material Adverse Effect; and
 
(iii)  To the best knowledge of it and its subsidiaries, there are no actions,
suits, demands, notices, claims, investigations or proceedings pending or
threatened relating to the liability of the Properties Owned by it or its
subsidiaries under any Environmental Law, including without limitation any
notices, demand letters or requests for information from any federal or state
environmental agency relating to any such liabilities under or violations of
Environmental Law, except such which will not have, result in or relate to a
Material Adverse Effect.
 
(v)           OTIC does not and is not required to file reports pursuant to the
Exchange Act.
 
(w)           In the case of SFNC, it and its subsidiaries have complied in all
material respects with the provisions of the Community Reinvestment Act ("CRA"),
and the rules and regulations thereunder, has a CRA rating of not less than
satisfactory, and has received no material criticism from regulators with
respect to discriminatory lending practices.
 
Section 4.02                      Representations and Warranties of OTIC.  
Except as disclosed in writing in the Disclosure Letter, OTIC, for itself and
TCO, to the extent applicable to TCO, to their actual knowledge, represent and
warrant to SFNC, that none of OTIC’s or TCO’s executive management, consisting
of Jay D. Burchfield, Dwight E. Rahmeyer, W. Rodger Gadd, Stephen L. Smith and
Emily Kembell, knows of any circumstances, events, commitments, instruments or
facts that are known to be misrepresented or intentionally omitted from any
instrument, file, or other record of OTIC or any of its subsidiaries, with
respect to fiduciary services being provided by OTIC.  To the knowledge of OTIC
and its subsidiaries and except for such imperfections in documentation which
when considered as a whole would not have a Material Adverse Effect on the
business, operations or financial condition of OTIC or TCO:
 
(a)           The amounts represented to SFNC as the balances in the fiduciary
accounts are the correct amounts actually and unconditionally credited to such
accounts, are undisputed, as of the date reported and are not subject to any
offsets, credits, deductions or counterclaims; and
 
(b)           OTIC or its subsidiaries has possession of all fiduciary document
files and investment files for all active fiduciary accounts.
 
 
17

--------------------------------------------------------------------------------

 
ARTICLE V
COVENANTS
 
Section 5.01                      Covenants.  SFNC hereby covenants with and to
OTIC, and OTIC hereby covenants with and to SFNC, that:
 
(a)           It shall use its best efforts in good faith to take or cause to be
taken all action necessary or desirable under this Agreement on its part as
promptly as practicable so as to permit the consummation of the transactions
contemplated by this Agreement at the earliest reasonable date and cooperate
fully with the other party hereto to that end;
 
(b)           In the case of OTIC, OTIC shall (i) take all steps necessary to
duly call, give notice of, convene and hold a meeting of its shareholders for
the purpose of approving this Agreement as soon as is reasonably practicable
after the Form S-4 is declared effective; (ii) in each case subject to the
fiduciary duties of its directors, recommend as a Board by a majority vote to
its shareholders that they approve this Agreement and use its best efforts to
obtain such approval; (iii) distribute to its shareholders the Proxy
Statement/Prospectus in accordance with applicable federal and state law; and
(iv) cooperate and consult with SFNC with respect to each of the foregoing
matters;
 
(c)           SFNC will file a Registration Statement on form S-4 for the shares
to be issued pursuant to the Merger and use its best efforts to have the
Registration Statement declared effective and to have such shares authorized for
listing on the NASDAQ, subject to official notice of issuance.  OTIC and SFNC
will cooperate in the preparation and filing of the Proxy Statement/Prospectus
and Registration Statement in order to consummate the transactions contemplated
by this Agreement as soon as is reasonably practicable;
 
(d)           SFNC will advise OTIC, promptly after SFNC receives notice
thereof, of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, of the issuance of any stop order or the
suspension of the qualification of the shares of SFNC Stock issuable pursuant to
this Agreement for offering or sale in any jurisdiction, of the initiation or
threat of any proceeding for any such purpose or of any request by the SEC for
the amendment or supplement of the Registration Statement or for additional
information;
 
(e)           In the case of SFNC, it shall use its best efforts to obtain,
prior to the effective date of the Registration Statement, all necessary state
securities law or Blue Sky permits and approvals required to carry out the
transactions contemplated by this Agreement;
 
(f)           Subject to its disclosure obligations imposed by law, unless
approved by the other party hereto in advance, it will not issue any press
release or written statement for general circulation relating to the
transactions contemplated hereby;
 
 
18

--------------------------------------------------------------------------------

 
 (g)           (i)  Upon reasonable notice to an executive officer of the party,
it shall, and shall cause each of its subsidiaries to, afford the other party
hereto, and its officers, employees, counsel, accountants and other authorized
representatives (collectively, such party’s "Representatives") access, during
normal business hours, to all of its and its subsidiaries’ properties, books,
contracts, commitments and records; it shall enable the other party’s
Representatives to discuss its business affairs, condition, financial and
otherwise, assets and liabilities with such third persons, including, without
limitation, after such reasonable notice has been given to an executive officer
of the party, its directors, officers, employees, accountants, counsel and
creditors, as the other party considers necessary or appropriate; and it shall,
and it shall cause each of its subsidiaries to, furnish promptly to the other
party hereto (A) a copy of each report, schedule and other document filed by it
pursuant to the requirements of federal or state securities or banking laws
since December 31, 2014, and (B) all other information concerning its business
properties and personnel as the other party hereto may reasonably request,
provided that no investigation pursuant to this Paragraph (g) pertaining to
non-disclosure of confidential information of OTIC and SFNC, shall affect or be
deemed to modify any representation or warranty made by, or the conditions to
the obligations to consummate this Agreement of, the other party hereto; (ii) it
will, upon request, furnish the other party with all information concerning it,
its subsidiaries, directors, officers, partners and shareholders and such other
matters as may be reasonably necessary or advisable in connection with the Proxy
Statement/Prospectus, the Registration Statement or any other statement or
application made by or on behalf of SFNC, OTIC or any of their respective
subsidiaries to any governmental body or agency in connection with or material
to the Merger and the other transactions contemplated by this Agreement; and
(iii) it will not use any information obtained pursuant to this Paragraph (g)
for any purpose unrelated to the consummation of the transactions contemplated
by this Agreement and, if this Agreement is not consummated, it will hold all
information and documents obtained pursuant to this Paragraph (g) in confidence
unless and until such time as such information or documents otherwise become
publicly available or as it is advised by counsel that any such information or
document is required by law to be disclosed, and in the event of the termination
of this Agreement, it will deliver to the other party hereto all documents so
obtained by it and any copies thereof;
 
(h)           It shall promptly furnish the other party with copies of written
communications received by it, or any of its respective subsidiaries, Affiliates
or Associates (as such terms are defined in Rule 12b-2 under the Exchange Act as
in effect on the date hereof), from, or delivered by any of the foregoing to,
any governmental body or agency in connection with or material to the
transactions contemplated hereby;
 
 (i)           It shall notify the other party hereto as promptly as practicable
of (i) any material breach of any of its warranties, representations or
agreements contained herein and (ii) any change in its condition (financial or
otherwise), properties, business, results of operations or prospects that would
reasonably be expected to result in a Material Adverse Effect;
 
(j)           It shall cooperate and use its best efforts to promptly prepare
and file all documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, approvals and authorizations of all third parties and governmental
agencies, including, in the case of SFNC, submission of applications for
approval of this Agreement and the transactions contemplated herein to the FRB
in accordance with the provisions of the BHC Act, to the Missouri Division of
Finance ("MDF") and to any other regulatory agencies as required by law;
 
(k)           It shall (i) permit the other to review in advance and, to the
extent practicable, will consult with the other party on all characterizations
of the information relating to the other party and any of its respective
subsidiaries, which appear in any filing made with, or written materials
submitted to, any third party or any governmental body or agency in connection
with the transactions contemplated by this Agreement; and (ii) consult with the
other with respect to obtaining all necessary permits, consents, approvals and
authorizations of all third parties and governmental bodies or agencies
necessary or advisable to consummate the transactions contemplated by this
Agreement and will keep the other party informed of the status of matters
relating to completion of the transactions contemplated herein;
 
 
19

--------------------------------------------------------------------------------

 
(l)           Prior to the Effective Date and contingent on the consummation of
the Merger, OTIC shall, consistent with generally accepted accounting
principles, cause TCO to modify and change its litigation and real estate
valuation policies and practices, including pertinent accounting entries, so as
to be applied consistently on a mutually satisfactory basis with those of SFNC;
provided, however, that no such action pursuant to this subsection (l) need be
taken unless and until SFNC acknowledges that all conditions to its obligation
to consummate the Merger have been satisfied and no such accrual or other
adjustment made by OTIC pursuant to the provisions of this subsection (l) shall
constitute an acknowledgment by OTIC or create any implication for any purpose,
that such accrual or other adjustment was necessary for any purpose other than
to comply with the provisions of this subsection (l);
 
(m)           From and after the Effective Date, SFNC shall cause
its  subsidiaries, including TCO, to offer to all persons who were employees of
OTIC, TCO, or other subsidiaries of each, as reflected in the payroll records of
such institutions, immediately prior to the Effective Date and who become
employees of SFNC or any of its subsidiaries, including those who remain as
employees of TCO, or other subsidiaries, immediately following the Effective
Date, the right to participate, commencing no later than January 1, 2016, in the
employee benefits of SFNC and its subsidiaries (including but not limited to the
Simmons First National Corporation Employee Stock Ownership Plan, Simmons First
National Corporation 401(k) Plan, and such other benefits as are set forth in
the Simmons First National Corporation Personnel Policy Manual) on the same
terms as the employees of the other subsidiaries of SFNC.  To the extent
permitted by such plans and policies and SFNC’s prior administration of such
plans and policies, (i) prior service of employees of OTIC and its subsidiaries
will be credited for purposes of eligibility to participate, vesting, and
benefit accrual under such plans and policies and (ii) any waiting periods or
exclusions pre-existing conditions shall be waived;
 
(n)           In the event the transactions contemplated by this Agreement are
not consummated, SFNC agrees that for a period of twenty four (24) months from
and after April 30, 2015, it will not, directly or indirectly (i), either
personally or by or through its agent, on behalf of itself or on behalf of any
other entity, association or individual, hire, solicit or seek to hire any
employee of OTIC or any subsidiary of OTIC or any individual who was an employee
of OTIC or any of its subsidiaries on April 30, 2015, or in any other manner
attempt, directly or indirectly, to persuade any such employee to discontinue
his or her status of employment with OTIC or TCO; provided that the foregoing
restriction shall not apply to any person who seeks employment from SFNC after
his or her employment with OTIC has been terminated, whether voluntarily or
involuntarily; and
 
(o)           In the case of SFNC, it will evaluate with OTIC management, the
staffing needs of TCO after the Effective Date.  If any positions at TCO are
eliminated, SFNC will give the affected employees an opportunity to transfer to
other available positions at TCO or other SFNC affiliates. Any such displaced
employee who cannot be otherwise accommodated with continued employment will be
eligible for the existing SFNC severance program.
 
 
20

--------------------------------------------------------------------------------

 
ARTICLE VI
CONDITIONS TO CONSUMMATION
 
Section 6.01                      Mutual Conditions.  The respective obligations
of SFNC and OTIC to effect the Merger shall be subject to the satisfaction prior
to the Effective Time of the following conditions:
 
(a)           This Agreement and the transactions contemplated hereby shall have
been approved by the requisite votes of the shareholders of OTIC in accordance
with applicable law;
 
(b)           The procurement by SFNC of any necessary approval of this
Agreement and the transactions contemplated hereby by the FRB and the MDF and
the expiration of any statutory waiting periods without adverse action being
taken;
 
(c)           Procurement of all other regulatory consents and approvals,
including, without limitation, any required consents or approvals from the
Federal Deposit Insurance Corporation or United States Treasury, Office of the
Comptroller of the Currency which are necessary to the consummation of the
transactions contemplated by this Agreement; provided, however, that no approval
or consent described in Sections 6.01(b) and (c) shall be deemed to have been
received if it shall include any conditions or requirements which would reduce
the benefits of the transactions contemplated hereby to such a degree that SFNC
or OTIC would not have entered into this Agreement had such conditions or
requirements been known at the date hereof;
 
(d)           The satisfaction of all other requirements prescribed by law which
are necessary to the consummation of the transactions contemplated by this
Agreement;
 
(e)           No party hereto shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits the consummation of the Merger;
 
(f)           No statute, rule, regulation, order, injunction or decree shall
have been enacted entered, promulgated or enforced by any governmental authority
which prohibits, materially restricts or makes illegal consummation of the
Merger;
 
(g)           The Registration Statement shall have become effective and no stop
order suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall have been initiated or
threatened by the SEC; and
 
(h)           Counsel for SFNC shall have delivered its opinion to SFNC and
OTIC, dated as of the Effective Date, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion which are consistent
with the state of facts existing at the Effective Time, the Merger will be
treated for federal income tax purposes as a reorganization within the meaning
of Section 368(a) of the Code and that SFNC and OTIC will each be a party to
that reorganization. In rendering such opinion, counsel may require and rely
upon representations and covenants contained in certificates of officers of
SFNC, OTIC and others. SFNC and OTIC will cooperate with each other and counsel
in executing and delivering to counsel customary representations letters in
connection with such opinion.
 
 
21

--------------------------------------------------------------------------------

 
Section 6.02                      Additional Conditions for SFNC.  The
obligation of SFNC to effect the Merger shall be subject to the satisfaction
prior to the Effective Time of the following additional conditions:
 
(a)           SFNC shall have received an opinion, dated the Effective Date, of
OTIC’s counsel in the form and to the effect customarily received in
transactions of this type;
 
(b)           Each of the representations, warranties and covenants herein of
OTIC shall, in all material respects, be true on, or complied with by, the
Effective Date as if made on such date, or on the date when made in the case of
any representation or warranty which specifically relates to an earlier date,
and SFNC shall have received a certificate signed by the Chief Executive Officer
and the Chief Financial Officer of OTIC, dated the Effective Date, to such
effect;
 
(c)           any Phase I environmental audits of real property owned by OTIC or
any of its subsidiaries ordered by SFNC (at its expense) shall, to SFNC’s
satisfaction, reflect no material problems under Environmental Laws;
 
(d)           SFNC shall have received all state securities laws and Blue Sky
permits and other authorizations necessary to consummate the transactions
contemplated hereby; and
 
(e)           No litigation or proceeding is pending which (i) has been brought
against SFNC or OTIC or any of their subsidiaries by any governmental agency
seeking to prevent consummation of the transactions contemplated hereby or (ii)
in the reasonable judgment of the Board of Directors of SFNC is likely to have a
Material Adverse Effect on OTIC or SFNC.
 
Section 6.03                      Additional Conditions for OTIC.  The
obligation of OTIC to effect the Merger shall be subject to the satisfaction
prior to the Effective Time of the following additional conditions:
 
(a)           OTIC shall have received an opinion, dated the Effective Date, of
SFNC’s counsel in the form and to the effect customarily received in
transactions of this type;
 
(b)           Each of the representations, warranties and covenants contained
herein of SFNC shall, in all material respects, be true on, or complied with by,
the Effective Date as if made on such date, or on the date when made in the case
of any representation or warranty which specifically relates to an earlier date,
and OTIC shall have received a certificate signed by the Chief Executive Officer
and the Chief Financial Officer of SFNC, dated the Effective Date, to such
effect;
 
(c)           No litigation or proceeding is pending which (i) has been brought
against SFNC or OTIC or any of their subsidiaries by any governmental agency,
seeking to prevent consummation of the transactions contemplated hereby or (ii)
in the reasonable judgment of the Board of Directors of OTIC is likely to have a
Material Adverse Effect on OTIC or SFNC; and
 
(d)           The shares of SFNC Stock to be issued pursuant to the Merger shall
have been authorized for listing on the NASDAQ, subject to official notice of
issuance.
 
Section 6.04                      Effect of Required Adjustments.  Any effect on
OTIC as a result of action taken by OTIC pursuant to Sections 3.01(a), 3.01(b)
and 5.01(l) shall be disregarded for purposes of determining the truth or
correctness of any representation or warranty of OTIC and for purposes of
determining whether any conditions are satisfied.


 
22

--------------------------------------------------------------------------------

 
ARTICLE VII
TERMINATION
 
Section 7.01                      Termination.  This Agreement may be terminated
and the Merger abandoned at any time prior to the Effective Time, whether before
or after the approval by the shareholders of OTIC:
 
(a)           By the mutual consent of SFNC and OTIC, by action of their
respective boards of directors;
 
(b)           By SFNC or OTIC, if its Board of Directors so determines by vote
of a majority of the members of its entire Board, in the event of the failure of
the shareholders of OTIC to approve this Agreement at its meeting called to
consider such approval, or a material breach by the other party hereto of any
representation, warranty or agreement contained herein which is not cured or not
curable within 45 days after written notice of such breach is given to the party
committing such breach by the other party hereto;
 
(c)           By SFNC or OTIC, if its Board of Directors so determines by vote
of a majority of the members of its entire Board, in the event that the Merger
is not consummated by October 31, 2015; provided, however, that such date may be
extended to not later than January 31, 2016 by either SFNC or OTIC, by written
notice to the other party if a reason the Merger shall not have been consummated
is because of failure to obtain a regulatory approval that is to be obtained
pursuant to Section 6.01(b) or (c) or because the Registration Statement is not
effective as is required pursuant to Section 6.01(g); provided further that the
right to terminate this Agreement under this Section 7.01(c) shall not be
available to any party whose action or failure to act has been the cause of or
resulted in the failure of the Merger to be consummated on or before such date
and such action or failure to act constitutes a breach of this Agreement;
 
(d)           By SFNC or OTIC, in the event counsel for SFNC notifies the
parties that it will be unable to give the opinion described in Section 6.01(h);
 
(e)           By the Board of Directors of OTIC at any time during the three (3)
business day period following the tenth (10th) trading day immediately preceding
the Effective Date ("Determination Date"), if the Average Closing Price of SFNC
Stock shall be less than $33.58 and the SFNC Stock has underperformed the KBWR
by more than 20% calculated in accordance with Section 2.03(c) hereof.  If OTIC
elects to exercise its termination right pursuant to the immediately preceding
sentence, it shall give prompt written notice to SFNC; provided, that such
notice of election to terminate may be withdrawn at any time within the
aforementioned three (3) business day period.  During the three (3) business day
period commencing with its receipt of such notice, SFNC shall have the option,
but not the obligation, to increase the Merger Consideration as set forth in
Section 2.03(c) ("SFNC Walkaway Counter Offer").  If SFNC elects to make the
SFNC Walkaway Counter Offer, it shall give the Walkaway Counter Offer Notice to
OTIC within three (3) business days following receipt of the termination notice
previously sent by OTIC, whereupon such notice of termination shall be null and
void and of no effect, OTIC shall no longer have the right to terminate the
Agreement pursuant to this Section 7.01(e) and this Agreement shall remain in
effect in accordance with its terms (except for the adjustments to the Exchange
Ratio and Merger Consideration).  Any references in this Agreement to the
“Exchange Ratio” and “Merger Consideration” shall thereafter be deemed to refer
to the Exchange Ratio and Merger Consideration after giving effect to any
adjustment set forth in the Walkaway Counter Offer Notice.  If either SFNC or
OTIC declares or effects a stock dividend, reclassification, recapitalization,
split-up, combination, exchange of shares or similar transaction before the
Determination Date, the prices for the SFNC Stock shall be appropriately
adjusted for the purposes of this Section 7.01(e); and
 
 
23

--------------------------------------------------------------------------------

 
(f)           By the Board of Directors of OTIC at any time prior to obtaining
OTIC shareholder approval for the Merger if OTIC's Board shall have determined
in good faith (after taking into account the advice of counsel) that, in light
of a competing proposal or other circumstances, termination of this Agreement is
required in order for OTIC’s Board of Directors to comply with its fiduciary
duties to OTIC shareholders under applicable law, provided that OTIC shall pay
SFNC a fee, in immediately available funds, in the amount of $1,000,000 in
advance of or concurrently with such termination.
 
Section 7.02  Effect of Termination.  In the event of the termination of this
Agreement by either SFNC or OTIC, as provided above, this Agreement shall
thereafter become void and there shall be no liability on the part of any party
hereto or their respective officers or directors, except (i) as set forth in
Section 9.01, and (ii) that any such termination shall be without prejudice to
the rights of any party hereto arising out of the willful breach by any other
party of any covenant or willful misrepresentation contained herein.


ARTICLE VIII
EFFECTIVE DATE AND EFFECTIVE TIME
 
Section 8.01                      Effective Date and Effective Time.  On the
last business day of the month during which the expiration of all applicable
waiting periods in connection with governmental approvals occurs and all
conditions to the consummation of this Agreement are satisfied or waived, or on
such earlier or later date as may be agreed by the parties, Articles of Merger
shall be executed in accordance with all appropriate legal requirements and
shall be filed as required by law, and the Merger provided for herein shall
become effective upon such filing or on such date as may be specified in such
Articles of Merger, herein called the "Effective Date".  The "Effective Time" of
the Merger shall be upon filing of the Articles of Merger in the State of
Arkansas, or such other time on the Effective Date as may be agreed by the
parties.  As used in this Agreement, "business day" shall mean any day other
than a Saturday, a Sunday or a day on which commercial banks in the state of
Arkansas are required or authorized to be closed.


ARTICLE IX
OTHER MATTERS
 
Section 9.01                      Survival.  Except for the provisions of
Article X, which will survive the Closing, and as hereinafter provided, the
representations and warranties contained in this Agreement and all other terms,
covenants and conditions hereof shall merge in the closing documents and shall
not survive the Closing or, after the Effective Time be the basis for any action
by any party to this Agreement, except as to any matter which is based upon
willful fraud by a party to this Agreement with respect to which the
representations, warranties, terms, covenants and conditions set forth in this
Agreement shall expire only upon expiration of the applicable statute of
limitations.  If this Agreement shall be terminated, the agreements of the
parties in Sections 5.01(g)(iii), 5.01(n), 7.02, 9.05, 9.06 and 9.09 shall
survive such termination.
 
 
24

--------------------------------------------------------------------------------

 
Section 9.02                      Amendment; Modification; Waiver.  Prior to the
Effective Date, any provision of this Agreement may be waived by the party
benefited by the provision or by both parties or amended or modified at any
time, including the structure of the transaction by an agreement in writing
between the parties hereto approved by their respective Boards of Directors, to
the extent allowed by law, except that, after the vote by the shareholders of
OTIC, Section 2.02 and Section 2.03 shall not be amended or revised.
 
Section 9.03                      Counterparts.  This Agreement may be executed
in counterparts each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same instrument.
 
Section 9.04                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Arkansas.
 
Section 9.05                      Expenses.  Whether or not the Merger is
consummated, all costs and expenses incurred in connection with this Agreement
and the Merger and the other transactions contemplated by this Agreement shall
be paid by the party incurring such expense except to the extent specifically
stated otherwise in this Agreement.
 
Section 9.06                      Disclosure.  Each of the parties and its
respective agents, attorneys and accountants will maintain the confidentiality
of all information provided in connection herewith which has not been publicly
disclosed unless it is advised by counsel that any such information is required
by law to be disclosed.
 
Section 9.07                      Notices.  All notices, acknowledgments,
requests and other communications hereunder to a party shall be in writing and
shall be deemed to have been duly given when delivered by hand, telecopy, or
prepaid nationally recognized overnight delivery service providing proof of
delivery to such party at its address set forth below or such other address as
such party may specify by notice to the other party hereto:
 

  If to OTIC and TCO, to: OZARK TRUST & INVESTMENT CORPORATION
Attn: Jay D. Burchfield, Chairman
1517 East Bradford Parkway
Springfield, Missouri 65804
Telecopy: (417) 890-6655
            With a Copy to: Wieland & Condry
Attn: David Wieland
1548 East Primrose
Springfield, Missouri 65804
Telecopy: (417) 447-0903
 

 
 
25

--------------------------------------------------------------------------------

 
 

  If to SFNC, to:
SIMMONS FIRST NATIONAL CORPORATION
George A. Makris, Jr., Chairman & CEO
501 Main Street
Pine Bluff, Arkansas 71601
Telecopy: (870) 850-2605
            With a Copy to: SIMMONS FIRST NATIONAL CORPORATION
Attn: Patrick A. Burrow, EVP & General Counsel
425 W. Capitol Ave., Suite 1400
Little Rock, Arkansas 72201
Telecopy: (501) 558-3145
 

 
Section 9.08                      No Third Party Beneficiaries.  All terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and
assigns.  Except as expressly provided for herein, nothing in this Agreement is
intended to confer upon any other person any rights or remedies of any nature.
 
Section 9.09                      Entire Agreement.  This Agreement and the
Confidentiality Letter, dated February 4, 2015 pertaining to non-disclosure of
confidential information of OTIC and SFNC represents the entire understanding of
the parties hereto with reference to the transactions contemplated hereby and
supersedes any and all other oral or written agreements heretofore made.
 
Section 9.10                      Assignment.  This Agreement may not be
assigned by any party hereto without the written consent of the other parties.
 
Section 9.11                      No Interference with Legal or Fiduciary
Duty.  Nothing herein is intended to prohibit, restrict, or interfere with, any
action by any director, officer, or employee that is reasonably believed by such
person to be required by law or fiduciary duty, and no person shall have
liability under this agreement for any action taken in a good faith belief that
it is so required.


ARTICLE X
EXPENSES, INDEMNIFICATION, INSURANCE
 
Section 10.01                                Indemnification.  In the event the
Merger is consummated, SFNC shall indemnify and hold harmless each present and
former director and officer of OTIC and TCO (collectively, the "Indemnified
Parties") against any cost or expenses (including reasonable attorney’s fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding, or investigation arising out of or
pertaining to matters related to this Agreement as well as acts prior to the
Merger. SFNC shall advance expenses as incurred provided the person to whom
expenses are advanced provides a satisfactory undertaking to repay such advances
if it is ultimately determined that such person is not entitled to
indemnification.  The obligations of SFNC provided under this Section 10.01 are
intended to be enforceable against SFNC directly by the Indemnified Parties and
shall be binding on all successors and assigns of SFNC.
 
 
26

--------------------------------------------------------------------------------

 
Section 10.02                                D&O Insurance.  Directors' and
officers’ liability insurance for acts and omissions occurring prior to the
Effective Date will be continued through existing policies or provided by SFNC
through its blanket policy in an amount not less than the coverage provided by
OTIC prior to the consummation of the Merger for a period of not less than six
(6) years after the Effective Date, provided that SFNC shall not be required to
expend, more than 300% of the current annual premium paid as of the date hereof
by OTIC for such insurance ("Premium Limit") and if such premiums for such
insurance would at any time exceed the Premium Limit, SFNC shall cause to be
maintained policies of insurance which in SFNC's good faith determination
provide maximum coverage available at premiums equal to the Premium Limit.
Coverage for acts and omissions occurring after the Effective Date will be
provided to directors and officers of TCO on the same basis as provided to the
other subsidiaries of SFNC.
 


[Remainder of page Blank - Signatures on next page]
 
 

 
 
27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.




 

   
SIMMONS FIRST NATIONAL CORPORATION
   
 
 
      By: /s/ George A. Makris, Jr.          
George A. Makris, Jr., Chairman &
Chief Executive Officer
                         
OZARK TRUST & INVESTMENT CORPORATION
   
 
 
        By:
/s/ Jay D. Burchfield
         
Jay D. Burchfield, Chairman
                     

 

 
 
28

--------------------------------------------------------------------------------

 
SCHEDULE 2.02(b)


Bancshares of Urbana, Inc.
Central Bank
Century Bancshares, Inc.
Community Bancshares of West Plains, Inc.
Farmers State Bank
First Bancshares Inc.
First Independent Bank
First National Bank
First State Bank of Purdy
Great Southern Bank
Lamar Trust Bancshares, Inc.
Mid-Missouri Bancshares, Inc.
People’s Banking Co.
Simmons First National Bank, successor by merger to Liberty Bank
West Plains Bancshares, Inc.
Wood & Huston Bank








29

--------------------------------------------------------------------------------